
	

114 S1216 IS: To amend the Natural Gas Act to modify a provision relating to civil penalties. 
U.S. Senate
2015-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1216
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2015
			Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Natural Gas Act to modify a provision relating to civil penalties. 
	
	
 1.De novo review of civil penalties under the Natural Gas ActSection 22(b) of the Natural Gas Act (15 U.S.C. 717t–1(b)) is amended by inserting before the period at the end the following: , in accordance with the same provisions as are applicable under section 31(d) of the Federal Power Act (16 U.S.C. 823b(d)) in the case of civil penalties assessed under section 31 of the Federal Power Act (16 U.S.C. 823b).
		
